             Case 1:18-cr-00827-GHW Document 153 Filed 08/12/20 Page 1 of 1




  MEMORANDUM ENDORSED
                                                                  USDC SDNY
                                           August 5, 2020         DOCUMENT
                                                                  ELECTRONICALLY FILED
     VIA ECF                                                      DOC #:
     Honorable Gregory H. Woods                                   DATE FILED: 8/12/2020
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

                   Re:    United States of America v. Miyuki Suen
                                Ind. No.: 18 Cr. 827 (GHW)

     Dear Judge Woods:

            Presently, Ms. Suen has been sentenced to 366 days and is due to surrender to the
     BOP on October 16, 2020. As part of the bail conditions, she is subject to location
     monitoring and is wearing an ankle bracelet. Yesterday, I received a communication from
     her pre-trial services officer, Marlon Ovalles who asked if I would consider requesting that
     Ms. Suen’s location monitoring requirement be removed. Mr. Ovalles noted that Ms. Suen
     has been “fully compliant” with all of her bail conditions. Further, even without location
     monitoring, Ms. Suen will continue to be required to report to PTS each week via the web,
     and each month via FaceTime.

             Notably, the Court may remember that since 2018, Ms. Suen was employed as a
     caregiver at a Senior Center in Chinatown. However, since the COVID pandemic occurred,
     Ms. Suen has lost her job and is now forced to support herself by receiving unemployment
     benefits. This not a proud moment for Ms. Suen, given that she has worked hard her entire
     life. Her daily routine now consists staying home and caring for her elderly parents.

            AUSA Daniel Nessim takes no position to my request.

            Thank you for your consideration.

Application granted. The conditions of Ms. Suen's      Very truly yours,
release are modified as follows: the condition
requiring electronic location monitoring is            SULLIVAN | BRILL, LLP
removed. All other conditions of Ms. Suen's
release remain in full force and effect.
SO ORDERED
August 12, 2020                                        _______________________________
                                                       By: Steven Brill, Esq.
